DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This application is a 371 of PCT/EP2019/067932 07/04/2019 which claims benefit of 62/699,816 07/18/2018, and is acknowledged.

Claim Interpretation

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:

Claim 10 recites a “display unit”.  A display unit has been broadly interpreted as any set of components capable of …, comprising a display (for example, a screen or monitor) and a circuitry connecting the display to a processor, as described in Para. [0032] of the PG-Pub.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5, 7-8, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	Claim 5 recites the limitation "the patient's anatomy" (emphasis added) in Line 2.  As there is no previous reference to “a patient’s anatomy” in claim 5 or independent claim 1, there is insufficient antecedent basis for this limitation in the claim.

8.	Claim 7 recites the limitation "the patient’s" (emphasis added) in Lines 3-5.  As there is no previous reference to a patient (emphasis added) in Claim 7 or independent Claim 1, there is insufficient antecedent basis for this limitation in the claim.

9.	Claim 8 recites the limitation "the user" in Line 3.  As there is no previous reference to “a user” (emphasis added) in Claim 8 or independent Claim 1, there is insufficient antecedent basis for this limitation in the claim.


10.	Claim 11 recites "a miniaturized ultrasound assembly" (Line 2) but does not provide any clarity on a size constraint or threshold, for example baseline dimensions, at which a transducer assembly befitting a handheld device constitutes miniaturization.  For this reason, Claim 11 is considered indefinite.   In accordance with compact prosecution practice (MPEP 2173.06), the miniaturized ultrasound assembly (emphasis added)  is being construed for purposes of examination as encompassing any ultrasound assembly sized appropriately to be at least partially disposed within the housing of a handheld device.

11.	Claim 17 recites "a display of the handheld ultrasound scanning device" (Lines 3-4) but refers to the same display in its independent Claim 12 as "a display coupled to the housing" (Line 14).  As "coupled to" and "of the" have different meanings, and therefore render different interpretations of the claim, it is unclear whether the recitations refer to the same display.  In this case, the limitations have been interpreted as referring to a single display as recited in independent claim 12: "a display coupled to the housing".  


Claim Rejections - 35 USC § 102
 
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



13.	Claims 1-6, 7-10, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0059851 A1 to Rothberg, et al., hereinafter "Rothberg".


14. 	Regarding Claim 1, Rothberg discloses an ultrasound scanning device, comprising: 
a housing (1102, 1604, 1802 have housing) configured for handheld use (Paras. [0124, 0146, 0164-65, and 0168], Figs. 11, 16A, 16B, and 18 illustrate devices for handheld use [1102, 1604, and 1802, respectively]); 
an ultrasound assembly (ultrasound circuitry 1205 and 1324) at least partially disposed within the housing and configured to obtain ultrasound data (Fig. 12 and 13 show ultrasound circuitry in the ultrasound device; would be understood by one skilled in the art to necessarily be located, at least partially, within the housing; Paras. [0128 and 0135], the ultrasound circuitry 1205 and 1324 are configured to obtain ultrasound data);
 a display coupled to the housing (display 1106, 1308, and 1604 are coupled to device housing); 
and a processor (processing circuitry 1201 and 1326) disposed within the housing (Figs. 12 and 13,  Paras. [0129, 0133 ] processing circuitry [1201, 1326] is located within the ultrasound device, within the housing), wherein the processor is in communication with the ultrasound assembly (Para. [0136]) and the display (Fig. 13, processing circuitry 1326 is coupled to display screen 1308), 
the processor operable to: receive a selection of a scanning procedure to be completed using the ultrasound assembly (Para. [0113], describes user/operator selecting from a menu the target ultrasound image needed, in order to view the proper scanning procedure and paths [predetermined paths] to acquire usable images); 
receive ultrasound data from the ultrasound assembly (Para. [0136], processing circuitry 1326 may control operation of ultrasound device 1314 and ultrasound circuitry 1324, for instance, by controlling the collection of ultrasound data); 
filter the received ultrasound data, based on the scanning procedure, to segregate ultrasound data relevant to the scanning procedure from ultrasound data irrelevant to the scanning procedure (Para. [0004], processor determines a first ultrasound data capable of generating an image [relevant data], and second ultrasound data incapable of generating an image [irrelevant data]); 
store the relevant ultrasound data (Paras. [004], first ultrasound data is capable of generating images [and hence, is relevant] and saved [stored]); and 
discard the irrelevant ultrasound data without an image being generated based on said irrelevant data (Para. [0004], second ultrasound data is incapable of generating images, and hence discarded); and 
output a graphical representation associated with the relevant ultrasound data to the display (Para. [0139], processor 1310 processes ultrasound data from ultrasound device 1314 to generate ultrasound images for display on the display screen 1308)



15.	Regarding Claims 2-3 and 10, modified Rothberg teaches the ultrasound scanning device of claim 1 as indicated above.  Rothberg further teaches (Claim 2) wherein the processor is operable to: store the relevant ultrasound data in a remote memory spaced from the housing (Para. [0115], the server may be configured to save the target ultrasound data to memory, which may be at the server or at the host device); and  (Claim 3) further comprising: a local memory disposed within the housing (Para. [0115], the server may be configured to save the target ultrasound data to memory which may be at the ultrasound device [i.e., to a local memory]); and (Claim 10) wherein the display is part of a display unit that is at least partially disposed within the housing (Figs. 16A,B display 1604 is at least partially within the housing; Figs. 12, and 16A,B; regarding display 1604 as part of a unit [comprising display/output device 1203 in communication with processing circuitry 1201]).  

16.	Regarding Claim 4, modified Rothberg teaches the ultrasound scanning device of claim 3.  Rothberg further teaches wherein the processor is operable to: store the relevant ultrasound data in the local memory (Para. [0115], the server may be configured to save the target ultrasound data to memory, which may be at the server, at the host device, or at the ultrasound device).  

17.	Regarding Claims 5, 7, and 8, modified Rothberg teaches the ultrasound scanning device of claim 1 as indicated above.    
Rothberg further teaches wherein (Claim 5) the graphical representation comprises an image of at least a portion of the patient's anatomy generated based on the relevant ultrasound data (Para. [0139], processor 1310 processes ultrasound data from ultrasound device 1314 to generate ultrasound images for display on the display screen 1308) ; (Claim 7) the selected scanning procedure comprises at least one of: an assessment of the patient's heart (Para. [0102]], Fig.  9,  provide an assessment of a patient’s heart); and (Claim 8) the processor is further operable to: analyze the relevant ultrasound data; and output a result of the analysis for review by the user, wherein the graphical representation comprises the result of the analysis Fig. 19, Paras. [0139, 0169, and 0197] regarding the use of deep learning and neural networks [image processing techniques performed by a processor] for the analysis of acquired image data and determining the relevancy of such data, where the output [performed by a processor] of said analysis is image data deemed relevant, and the display thereof)

18.	Regarding Claim 9, modified Rothberg teaches the ultrasound scanning device of claim 8 as indicated above.  
Rothberg  further teaches wherein the result of the analysis comprises at least one of: a diagnosis, a measurement, or a treatment plan (Paras. [0197-198], with regard to the use of a fully convoluted neural networks for the analysis of an ultrasound dataset depicting the human heart, where the result of such analysis comprises results on automatic measurement of left ventricle in parasternal long axis views and subsequent ejection fraction computation, demonstrating accuracy on par with inter-user variability).

19.	Regarding Claim 12, Rothberg discloses a method of ultrasound scanning, comprising: 
receiving, by a processor disposed within a housing of a handheld ultrasound scanning device, a selection of a scanning procedure from a user (Fig. 12, Paras. [0010, 0129, and 0132], at least one processor to execute processor-executable instructions causing the instruction of an operator to move an ultrasound device along a predetermined path [scanning procedure]); 
receiving, by the processor, ultrasound data obtained by an ultrasound assembly at least partially disposed within the housing of the handheld ultrasound scanning device (Figs. 12 and 13, processing circuitry 1201 and 1326 control the ultrasound circuitry 1205 and 1324, respectively; this includes receiving ultrasound data acquired during scanning); 
filtering, by the processor, the received ultrasound data based on the scanning procedure to segregate ultrasound data relevant to the scanning procedure from ultrasound data irrelevant to the scanning procedure (Para. [0005], processors at host device can receive ultrasound data without distinguishing between first and second [relevant and irrelevant] data; and upon receipt at the server, processors segregate the ultrasound data according to relevancy); 
discarding, by the processor, the irrelevant ultrasound data without an image being generated based on said irrelevant image data (Para. [0005], the server is further configured to identify that the second ultrasound data is not capable of being transformed into the ultrasound image of the target anatomical view and, based on identifying that the second ultrasound data is not capable of being transformed into the ultrasound image of the target anatomical view, discard the second ultrasound data); and
 storing, by the processor, the relevant ultrasound data (Para. [005], processors within the server are configured to identify that the first ultrasound data is capable of being transformed into the ultrasound image of the target anatomical view and, based on identifying that the first ultrasound data is capable of being transformed into the ultrasound image of the target anatomical view, save the first ultrasound data to memory);
outputting, by the processor, a graphical representation associated with the relevant ultrasound data to a display coupled to the housing (Para. [0139], processor 1310 processes the acquired ultrasound data from the ultrasound device 1314 to generate ultrasound images for display on the display screen 1308]. 

20.	 Regarding Claims 13 and 14, modified Rothberg teaches the method of claim 12 as indicated above.  Rothberg further teaches (Claim 13) wherein storing the relevant ultrasound data comprises wirelessly communicating the relevant ultrasound data to a remote memory for storage (Paras. [0054, 0115, 0140, and 0143], Fig. 13; ultrasound device may be wirelessly connected to host device and able to communicate with external devices for further processing; including writing data to and reading data from memory 1312 via processor 1310); and (Claim 14) wherein storing the relevant ultrasound data comprises storing the relevant ultrasound data in a local memory of the handheld ultrasound scanning device (Paras. [0115 and 0136], Fig. 13; the processing circuitry 1326 may control writing data to and reading data [collected ultrasound data] from the memory circuitry 1328 in any suitable manner. Examiner notes that this would include ultrasound data capable of being transformed into an image [first/relevant ultrasound data] and therefore reads on the claim).  

21.	Regarding Claims 15 and 17, modified Rothberg teaches the method of claim 12 as indicated above.  
	Rothberg further teaches (Claim 15) further comprising: generating, by the processor, a graphical representation associated with the relevant ultrasound data (Para. [0139], processor 1310 processes ultrasound data from ultrasound device 1314 to generate ultrasound images for display on the display screen 1308); and (Claim 17) further comprising: analyzing, by the processor, the relevant ultrasound data (Fig. 19, Paras. [0169 and 0197] regarding image processing techniques [performed by the processor] utilizing deep learning and neural networks for the analysis of acquired image data and determining the relevancy of such data; and further analysis of said data to solve a problem of segmentation and landmark localization with respect to the left ventricle of the heart) where the output of said analysis is image data deemed relevant, and the display thereof); and outputting, by the processor, to a display of the handheld ultrasound scanning device, a graphical representation representative of a result of the analysis (Paras. [0139, 0169, and 0198], regarding processor 1310 displaying an image [relevant data] to the display.  Examiner notes that in this case, the result of the analysis, for example a neural network employed to distinguish relevant data from irrelevant data, is an image [of the relevant data] and reads on the claim).

Claim Rejections - 35 USC § 103

22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

23.	Claim  11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0059851 A1 to Rothberg, et al., hereinafter "Rothberg" as applied to claim 1 above, and further in view of US-20170273669-A1 to Schneider, et al., hereinafter "Schneider".


24.	Regarding Claim 11, modified Rothberg teaches the ultrasound scanning device of claim 1 as indicated above.  Rothberg further teaches wherein the ultrasound assembly comprises a miniaturized ultrasound assembly (Examiner notes, in accordance with the current interpretation of Claim 11 as described in the 112b rejection noted above, any transducer assembly sized to at least be partially disposed within the housing of a hand-held device is considered ‘miniaturized”).  However, Rothberg fails to teach comprising a micro-beamformer.
	Schneider, from a similar field of endeavor with regard to medical devices (i.e., imaging systems), particularly to a metric, system and method for indicating the quality of measurement from said devices, teaches wherein the ultrasound assembly comprises a miniaturized ultrasound assembly comprising a micro-beamformer (Fig. 1, Para. [0028], regarding ultrasound system 10 and ultrasound assembly [comprising transducer array 14 and micro-beamformer 16] within probe 12.  Examiner notes this is reads on the recited limitation in accordance with the aforementioned 112b rejection of Claim 11). 
	One skilled in the art would understand the clinical need for creating three-dimensional images of a patient’s anatomy, as well as the complexity of data processing needed for the acquisition and generation of such images.  As such, it would have been obvious to one skilled in the art, before the filing date of the claimed invention to further modify the ultrasound assembly of Rothberg to include the micro-beamformer as taught by Schneider.  Doing so would have the expected result of circumventing challenges associated with the transmission of a large number of signals, by allowing for a reduction in channel count without sacrificing valuable information.  One would have been motivated to do so in order to provide a system with a lesser complexity and lower requirement with regard to cable connections and power consumption, while maintaining an ability to provide high-quality, high-resolution 3-D images needed for exemplary anatomical locations, such as the heart.   Examiner notes that such a modification requires nothing more than combining prior art elements according to known techniques to yield predictable results.

Conclusion

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISHA B DIGGS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793